Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered March 30, 1995, convicting defendant, after a nonjury trial, of murder in the second degree, and sentencing him, as a juvenile offender, to a term of 5 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence. There *170was ample evidence that defendant acted with depraved indifference to human life (see, People v Roe, 74 NY2d 20), including evidence supporting the conclusion that the pistol was pointed in the victim’s direction at the time defendant fired the fatal shot after two similar reckless actions moments earlier when the gun did not discharge.
The totality of the record of the trial, taken together with the submissions on defendant’s motion to set aside the verdict, establishes that defendant received effective assistance of counsel (People v Baldi, 54 NY2d 137). Concur—Murphy, P. J., Rosenberger, Wallach, Tom and Andrias, JJ.